Order modified by striking out the 3d paragraph thereof; and the other clauses of the order modified by limiting the injunction to restraining the defendants Rhoda Gown Shop, Inc., and Plehn Bros., Inc., during the pendency of the action from dealing in anything other than the merchandise referred to in the lease between the plaintiff and the defendant Rhoda Gown Shop, Inc.; and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. .